internal_revenue_service national_office technical_advice_memorandum date date number release date index uil no case mis no tam-111549-99 cc dom p si b2 chief technical and support branch district taxpayer’s name taxpayer’s address tin years involved dates of conferences legend x a b c d company trust trust trust d1 d2 year year year tam-111549-99 year year year a b c d e f g h i issues is the amount of the liability incurred by trust which was secured_by the property in trust included in x’s amount_realized upon the termination of trust and the transfer of the assets and liabilities of trust to the remainder trusts if the service rules adversely to x on issue will the service grant x’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 of the internal_revenue_code conclusion since trust is a grantor_trust x is treated as the owner of the property of trust for federal_income_tax purposes therefore the amount of debt incurred by trust which was secured_by the property of trust is included in x’s amount_realized when trust terminates and the assets and liabilities of trust are transferred to the remainder trusts x’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied tam-111549-99 facts x owned a shares of common_stock in company a closely_held_corporation x had originally acquired an interest in the stock in year when a x’s father created trust and funded it with the stock for the benefit of x trust terminated in year and x owned the stock individually until x transferred it to trust on d1 of year prior to the transfer of the stock to trust x had expressed an interest in redeeming or selling the stock at the time of the transfer of the stock to trust x’s basis in the stock was approximately dollar_figureb a nominal amount and the reported value of the stock used by x for gift_tax purposes was approximately dollar_figurec trust names x as the grantor and b as the trustee b is the brother of x the father of c and d and the president of company sec_1 of trust provides that the trustee shall divide all trust property into two equal shares and that these shares shall be administered as two separate trusts for x’s benefit and shall be designated by x’s name one followed by the initials of x’s nephew c and one followed by the initials of x’s nephew d each separate share shall be administered under the provisions of trust as a separate and distinct trust the assets of which may be jointly administered but shall be separately accounted for at all times all references in trust to nephews of x shall refer only to c and d notwithstanding that x may have other nephews sec_2_1 of trust provides that the purpose of trust is to establish two grantor retained annuity trusts grats whereby a qualified_interest within the meaning of sec_2702 is retained by x for a term of two years and upon their termination to provide for the creation of two separate remainder trusts to continue thereafter for the respective benefit of x’s nephews c and d sec_2 of trust provides that x shall be the sole beneficiary of the grats during the two year term of the retained qualified_interest and distributions from the grats to or for the benefit of any other person during the term of the qualified_interest are prohibited sec_2 of trust provides that the trustee shall pay to x an annuity equal in value to dollar_figure percent of the net fair_market_value of the property as finally determined for federal gift_tax purposes transferred to the grats on the date the grats are established and on the first anniversary of that date the trustee shall pay to x an annuity amount equal to dollar_figure tam-111549-99 percent of the value determined in the immediately preceding sentence upon the date the grats terminate the trustee shall pay to x an annuity amount equal to the amount required to result in a present_value on the date the grats are established of all annuity amounts paid to x equal to the total amount of the annuity retained by x the present_value of such annuity amounts shall be determined in the manner prescribed by the code the annuity amounts shall be paid from income and to the extent income is not sufficient from principal any income of the grats for a taxable_year in excess of the annuity amount shall be added to principal the initial value of the trust property for federal gift_tax purposes based upon appraisal is dollar_figurec if the net fair_market_value of the trust property is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee of the grats or the trustee of the remainder trusts established under article of trust if after termination of the grats shall pay from income or principal if income is insufficient of such grat or remainder trust to x in the case of an undervaluation or receive from x in the case of an overvaluation an amount equal to the difference between the annuity amounts properly payable and the annuity amounts actually paid in the manner provided in sec_1_664-2 of the income_tax regulations sec_2 of trust provides that all provisions of trust shall be construed and applied so that each grat shall qualify as a grantor_retained_annuity_trust whereby one or more qualified interests are retained within the meaning of sec_2702 the trustee a shall not take any_action or have any power that would disqualify and b shall have all additional powers necessary to qualify each grat as a grantor_retained_annuity_trust whereby qualified interests are retained within the meaning of sec_2702 sec_3_1 of trust provides in part that each grat established under trust shall terminate two years after the date of the establishment of trust at such time the trustee shall distribute the remaining grat income and principal other than any amounts required to be distributed to x or x’s estate and including any amounts required to be received from x or x’s estate under the provisions of article as follows a each separate grat shall be held and administered by the trustee as a separate trust for the benefit of x’s nephew whose initials are appended thereto if he is then living and if not for such nephews’ descendants sec_5 of trust provides in part that b shall serve as trustee of the trusts established in trust and if for any reason b shall fail or cease to serve as trustee of any trust established in trust then the person or persons including tam-111549-99 corporations b shall designate by written instrument during b’s life or in b’s will shall succeed them as trustee of such trusts section of trust provides that trust shall be irrevocable and may not be altered amended revoked or terminated by x x acknowledges that x has no right or power whether alone or in conjunction with others in whatever capacity to alter amend revoke or terminate trust or any of the terms of trust in whole or in part or designate the persons who shall possess or enjoy the trust property or the income therefrom further x absolutely and forever relinquishes all possession and enjoyment of and right to the income from the trust property whether directly indirectly or constructively and every interest of any nature present or future in the trust property the reported value for gift_tax purposes of the company stock transferred to trust was dollar_figurec x retained an annuity interest in the grats for the two year term which was equal to dollar_figure percent of the net fair_market_value of the property thus the present_value of the retained payment equaled dollar_figured the terms of trust as adjusted for present_value provided that x received following annuity payments on d2 of year dollar_figuree on d1 of year dollar_figuref and on d1 of year dollar_figureg the total annuity payments in year year and year equaled dollar_figureh trust 2's only asset was the company stock which has never paid dividends to make the annuity payments to x trust borrowed funds from trust the beneficiaries of trust are c and d and the trustee of trust is b_trust did not have sufficient cash to fund the entire amount of the payments and in turn borrowed from b of the amounts paid_by trust to trust approximately dollar_figurei approximately was originally borrowed by trust from b as each annuity_payment became due from the grats established under trust to x a loan document with trust was drawn the loans were due in one year with stated_interest neither principal nor interest was ever repaid as each note became due it was extended for another year and the current year’s borrowing was added to it by the terms of trust the grats terminated on d1 of year when the final annuity_payment was made to x at that time the grats had not made any payment of principal or interest on the loans from trust the remainder trusts established under trust succeeded to the assets and liabilities of the grats when the note again became due on d1 of year another extension was executed extending the due_date on the payment of the principal and interest an additional five years to d1 of year tam-111549-99 two years after x transferred x’s company stock to trust x has the full value of the stock in cash and has reported no gain x is not exposed to any liability regarding the loans used to pay the annuity amounts law and analysis nothing in the analysis provided below is intended to state or imply that the facts described above do not constitute a sale of the company stock by x or trust to trust sec_1_1001-2 of the income_tax regulations provides that the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 states that in the case of a liability incurred by reason of the acquisition of the property this section does not apply to the extent that such liability was not taken into account in determining the transferor's basis for such property in revrul_85_13 1985_1_cb_184 an individual a created an irrevocable_trust t and funded t with shares of stock in corporation z in a’s basis in the shares was dollar_figurex on date when the fair_market_value of the corporation z shares was dollar_figurex w as trustee transferred the shares to a in exchange for a’s unsecured promissory note with a face_amount of dollar_figurex bearing an adequate rate of interest on date a sold the shares to an unrelated party for dollar_figurex the revenue_ruling concludes that a’s acquisition of the entire corpus of t in exchange for an unsecured note was in substance the economic equivalent of borrowing trust corpus and therefore a is treated as the owner of the trust under sec_675 and is considered to be the owner of the trust assets for federal_income_tax purposes furthermore the ruling concludes that the transfer of trust assets to a was not a sale for federal_income_tax purposes and a did not acquire a cost_basis in those assets under sec_1_1001-2 ex c an individual creates t a grantor_trust c is treated as the owner of the entire trust t purchases an interest in p a partnership c as the owner of t deducts the distributive_share of partnership losses attributable to the partnership_interest held by t when c renounces the powers that initially resulted in t being classified as a grantor_trust t ceases to be a grantor_trust and c is no longer considered to be the owner of the trust since prior to the renunciation c was the owner of the entire trust c was tam-111549-99 considered the owner of all the trust property for federal_income_tax purposes and c was considered to be the partner in p during the time t was a grantor_trust when t no longer qualified as a grantor_trust with the result that c was no longer considered to be the owner of the trust and trust property c is considered to have transferred ownership of the interest in p to t now a separate taxable entity at that time c’s share of p’s liabilities is dollar_figure on the transfer c’s share of partnership liabilities is considered as money received similarly in the present case x has created a grantor_trust and is treated as the owner of the entire trust and the owner of all the trust property thus although x has nominally transferred a shares of company stock to trust x remains the owner of the trust property for federal_income_tax purposes therefore when trust terminates and transfers a shares of company stock to the remainder trusts for c and d x is considered to have disposed of the company stock to the remainder trusts along with the associated liability assumed by the remainder trusts and x’s amount_realized includes the amount of liabilities from which x is discharged as a result of the disposition x argues that this case is distinguishable from example in sec_1_1001-2 because in that example t purchased an interest in p and c deducted the distributive_share of partnership losses attributable to the partnership_interest held by t while in the present case x did not deduct losses attributable to debt incurred by trust therefore x argues that x should not be considered the owner of all the trust property for federal_income_tax purposes and x should not be considered to have transferred ownership of the stock subject_to the liability to the remainder trusts x argues that instead trust should be treated as the owner of the stock and trust should be treated as the transferor of the stock subject_to the liability to the remainder trusts in addition x argues that the debt is incurred by reason of trust 2's acquisition of the stock and since under revrul_85_13 the amount of the debt did not increase trust 2's basis in the stock the liability should not be included in trust 2’s amount_realized under sec_1_1001-2 however although x did not deduct losses attributable to debt incurred by trust x received an annuity_payment from trust that was not includible in x’s income and thus x benefitted from the debt incurred by trust therefore we conclude that the present case is not distinguishable from example of sec_1_1001-2 because x was considered the owner of the stock for federal_income_tax purposes the exception in sec_1_1001-2 does not apply to the present case x not trust is the transferor of the stock on termination of trust tam-111549-99 and x did not incur the indebtedness in order to acquire the stock within the meaning of sec_1_1001-2 in addition x argues that the language of sec_1_1001-2 does not require that the debt be incurred by reason of the transferor’s acquisition of the property but merely be incurred by reason of any acquisition of the property therefore x states that regardless of whether x or trust is treated as the transferor of the stock to the remainder trusts the amount of the liability should not be included in x’s amount_realized because the debt was incurred by reason of trust 2's acquisition of company stock sec_1_1001-2 states that in the case of a liability incurred by reason of the acquisition of the property this section does not apply to the extent that such liability was not taken into account in determining the transferor's basis for such property we believe this language can only be reasonably read to refer to the transferor’s acquisition of the property we believe this case is substantially identical to example in sec_1_1001-2 sec_7805 issues a technical_advice_memorandum ordinarily is applied retroactively see dollar_figure of revproc_99_2 1999_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the service or on a letter_ruling or technical_advice_memorandum issued to that taxpayer x’s arguments for favorable sec_7805 treatment are that a there has been no misstatement or omission of material facts by x b the facts related to the transactions described above are not materially different from the facts on which sec_1 a and revrul_85_13 are based c there has been no change in the applicable law since the transactions described above and d x acted in good_faith in relying on sec_1 a and revrul_85_13 and the retroactive application of an unfavorable holding would be to x’s detriment no ruling was issued to x nor did x reasonably rely on specific language in the cited regulation and revenue_ruling x relies on a literal application of sec_1_1001-2 taken out of context as discussed above x did not incur the indebtedness in order to acquire the stock within the meaning of the regulation thus as there was no acquisition by x x could not rely on sec_1_1001-2 a reading of the entire regulation clearly indicates a result adverse to x’s position the facts described above resemble those described in example in sec_1_1001-2 not those described in revrul_85_13 consequently x’s arguments do not support granting its request for sec_7805 relief tam-111549-99 a copy of this technical_advice_memorandum is to be given to x sec_6110 of the code provides that it may not be used or cited as precedent - end -
